Case 1:20-cv-08069-JHR-KMW Document 23 Filed 03/29/21 Page 1 of 1 PageID: 668




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


BENAMAX ICE, LLC,                      :              Hon. Joseph H. Rodriguez
                                       :
          Plaintiff,                   :              Civil Action No. 20-8069
                                       :
     v.                                :                     ORDER
                                       :
MERCHANT MUTUAL INSURANCE CO.,         :
JOHN DOES (1-10), ABC COMPANIES (1-10) :
                                       :
          Defendants.                  :



      This matter having come before the Court on Motion to Dismiss [Dkt. No. 6] of

Defendant Merchant Marine Insurance Company, pursuant to Fed. R. Civ. P. 12 (b)(6);

and the Court having considered the written submissions of the Defendant and Plaintiff

Benamax Ice, LLC, pursuant to Fed. R. Civ. P. 78; and for the reasons expressed in the

Court’s Opinion of even date,

      IT IS on this 29th day of March, 2021 hereby

ORDERED that Defendants Motion to Dismiss [Dkt. No. 6] is granted.




                                               s/ Joseph H. Rodriguez
                                               HON. JOSEPH H. RODRIGUEZ,
                                                United States District Judge
